United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                January 26, 2005
                               FOR THE FIFTH CIRCUIT                         Charles R. Fulbruge III
                                                                                     Clerk


                                     No. 04-30817
                                   Summary Calendar



      JANET PIPPINS,

                                                        Plaintiff-Appellant,

                                          versus

      TANGIPAHOA PARISH COUNCIL; GORDON BURGESS,
      Individually and in His Official Capacity as Duly Elected
      Tangipahoa Parish President,

                                                        Defendants-Appellees.


                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                             (USDC No. 2:03-CV-1334)
          _________________________________________________________


Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      The judgment is affirmed for the following reasons:

      1. We essentially agree with the analysis of the district court as set forth in the



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
magistrate judge’s Order and Reasons.

       2. For the Louisiana whistleblower statute, La. Rev. Stat. Ann. § 23:967 (West

1998), to apply, the employer must have committed a violation of state law. Puig v.

Greater New Orleans Expressway Comm’n, 772 So. 2d 842, 845 (La. Ct. App. 2000).

The policy decision of the parish to limit animal cruelty investigations by the animal

control department to pets, and to leave livestock cruelty investigations to other law

enforcement officials with concurrent jurisdiction over such investigations, was not

illegal or a violation of state law.

       3. Summary judgment was also warranted on the Title VII sex discrimination

claim. The district court did not misunderstand or misapply the law governing such

claims. Assuming that appellant Pippins established a prima facie case, the defendants

offered legitimate nondiscriminatory reasons for her termination. Summary judgment

was therefore appropriate if the plaintiff failed to present sufficient evidence of pretext

under the summary judgment standard. See Price v. Federal Express Corp., 283 F.3d
715, 720 (5th Cir. 2002). Furthermore, a showing that the defendant’s proffered

justifications for the employment decision were rejected in part does not necessarily

preclude summary judgment. Id. “Once a Title VII claim reaches the pretext stage, the

only question on summary judgment is whether there is a conflict in substantial evidence

to create a jury question regarding discrimination.” Haynes v. Pennzoil Co., 207 F.3d
296, 300 (5th Cir. 2000). We agree with the district court that Pippins did not present

sufficient evidence of pretext for a rational jury to decide this case in her favor by finding

                                              2
that her termination was due to her gender. The evidence of sexual discriminations was

limited to the prima facie proof that a man replaced her, while the evidence that she was

fired for other reasons, including her failure to keep the department within its budget and

the failure to follow the parish policy regarding livestock, was relatively so substantial

that a rational jury could not find on this record that Pippins was terminated for

discriminatory reasons.

       AFFIRMED.




                                              3